PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/856,542
Filing Date: 23 Apr 2020
Appellant(s): International Business Machines Corporation



__________________
Daniel P. Nelson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 01, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 18, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lehane et al. (US2012/0278464 Lehane hereinafter).

As to claim 1: Lehane discloses a method for dynamically modifying quality of service tags for a plurality of data flows, the method comprising: 
determining current bandwidth utilization for each of a plurality of data flows over a network (see at least paragraph [00159] and Figs. 10-11, In block 1002 a domain component (e.g., a domain orchestrator) may monitor the actual quality of service (interpreted as current bandwidth utilization).); 
determining acceptable bandwidth utilization for each of the plurality of data flows (see at least paragraph [0157] and Figs. 10-11, the intended quality of service (interpreted as acceptable bandwidth utilization) may be obtained by using an out-of-band communication with the content provider); 
receiving external information that, based on one or more rules, changes quality of service priorities for one or more of the data flows (see at least paragraph [0162] and Figs. 10-11, continuum orchestrator may obtain information from one or more external systems to determine adjustment needed to the allocated quality of service based on the comparison (interpreted as rule) of actual quality of service and intended quality of service); and 
dynamically adjusting quality-of-service tags for data packets associated with the data flows based on the external information, such that current bandwidth utilization is altered for at least one data flow of the plurality of data flows without violating acceptable bandwidth utilization for each of the plurality of data flows (see at least paragraph [0159] and Figs. 10-11, adjust the allocated quality of service in block 1006 based on received information for external system without violating intended quality of service.).

As to claim 2: Lehane discloses the method of claim 1. Lehane further discloses wherein the external information is real-time information (see at least paragraphs [0162] and [0188], congestion management; loyalty management; malware or virus detection; charging or billing; offload management; and media optimization information is real-time information of a system).

As to claim 3: Lehane discloses the method of claim 1. Lehane further discloses wherein the external information is one or more of weather information, disaster information, cyber-event information, data vulnerability information, component failure information, risk information, seasonal trend information, toolset information, OEM best practice information, business need information, historical usage information, network traffic information, latency information, and natural language processing information (see at least paragraph [0162], congestion management; loyalty management; malware or virus detection; charging or billing; offload management; and media optimization).

As to claim 4: Lehane discloses the method of claim 1. Lehane further discloses wherein the data flows are associated with one or more of data backup flows, data replication flows, point-of-sale transaction flows, database synchronization flows, database restoration flows, application synchronization flows, application restoration flows, audio data flows, video data flows, end-user data flows, and virtual-machine transfer flows (see at least paragraphs [0155], [0158] and [0163], video services).

As to claim 5: Lehane discloses the method of claim 1. Lehane further discloses wherein dynamically adjusting the quality-of-service tags comprises dynamically configuring at least one network component to adjust the quality-of-service tags (see at least paragraph [0159], the magnitude of the allocated quality of service adjustment may be related (e.g., by one or more of proportional control, integral control, and derivative control) to the difference between the actual quality of service and the intended quality of service.).

As to claim 6: Lehane discloses the method of claim 1. Lehane further discloses wherein dynamically adjusting the quality-of-service tags comprises using a designated technology to dynamically adjust the quality-of-service tags, wherein the designated technology is selected from the group consisting of artificial intelligence, natural language processing, and machine learning (see at least paragraphs [0160] and [0165], network intelligence to adjust quality of service).

As to claim 7: Lehane discloses the method of claim 1. Lehane further discloses further comprising repeating the method to iteratively adjust the quality-of-service tags (see at least paragraphs [0079], [0169] and [0231], adjustment operations are repeated until the measured level of service is approximately equal to the intended level of service.).

As to claim 8: Lehane discloses a computer program product for dynamically modifying quality of service tags for a plurality of data flows, the computer program product comprising a computer- readable storage medium having computer-usable program code embodied therein, the computer-usable program code configured to perform the following when executed by at least one processor: 
determine current bandwidth utilization for each of a plurality of data flows over a network (see at least paragraph [00159] and Figs. 10-11, In block 1002 a domain component (e.g., a domain orchestrator) may monitor the actual quality of service (interpreted as current bandwidth utilization).); 
determine acceptable bandwidth utilization for each of the plurality of data flows (see at least paragraph [0157] and Figs. 10-11, the intended quality of service (interpreted as acceptable bandwidth utilization) may be obtained by using an out-of-band communication with the content provider); 
receive external information that, based on one or more rules, changes quality of service priorities for one or more of the data flows (see at least paragraph [0162] and Figs. 10-11, continuum orchestrator may obtain information from one or more external systems to determine adjustment needed to the allocated quality of service based on the comparison (interpreted as rule) of actual quality of service and intended quality of service); and 
dynamically adjust quality-of-service tags for data packets associated with the data flows based on the external information, such that current bandwidth utilization is altered for at least one data flow of the plurality of data flows without violating acceptable bandwidth utilization for each of the plurality of data flows (see at least paragraph [0159] and Figs. 10-11, adjust the allocated quality of service in block 1006 based on received information for external system without violating intended quality of service.).

As to claim 9: Lehane discloses the computer program product of claim 8. Lehane further discloses wherein the external information is real-time information (see at least paragraphs [0162] and [0188], congestion management; loyalty management; malware or virus detection; charging or billing; offload management; and media optimization information is real-time information of a system).

As to claim 10: Lehane discloses the computer program product of claim 8. Lehane further discloses wherein the external information is one or more of weather information, disaster information, cyber-event information, data vulnerability information, component failure information, risk information, seasonal trend information, toolset information, OEM best practice information, business need information, historical usage information, network traffic information, latency information, and natural language processing information (see at least paragraph [0162], congestion management; loyalty management; malware or virus detection; charging or billing; offload management; and media optimization).

As to claim 11: Lehane discloses the computer program product of claim 8. Lehane further discloses wherein the data flows are associated with one or more of data backup flows, data replication flows, point-of-sale transaction flows, database synchronization flows, database restoration flows, application synchronization flows, application restoration flows, audio data flows, video data flows, end-user data flows, and virtual-machine transfer flows (see at least paragraphs [0155], [0158] and [0163], video services).

As to claim 12: Lehane discloses the computer program product of claim 8. Lehane further discloses wherein dynamically adjusting the quality-of-service tags comprises dynamically configuring at least one network component to adjust the quality-of-service tags (see at least paragraph [0159], the magnitude of the allocated quality of service adjustment may be related (e.g., by one or more of proportional control, integral control, and derivative control) to the difference between the actual quality of service and the intended quality of service.).

As to claim 13: Lehane discloses the computer program product of claim 8. Lehane further discloses wherein dynamically adjusting the quality-of-service tags comprises using a designated technology to dynamically adjust the quality-of-service tags, wherein the designated technology is selected from the group consisting of artificial intelligence, natural language processing, and machine learning (see at least paragraphs [0160] and [0165], network intelligence to adjust quality of service).

As to claim 14: Lehane discloses the computer program product of claim 8. Lehane further discloses wherein the computer-usable program code is further configured to iteratively adjust the quality-of-service tags (see at least paragraphs [0079], [0169] and [0231], adjustment operations are repeated until the measured level of service is approximately equal to the intended level of service.).

As to claim 15: Lehane discloses a system for dynamically modifying quality of service tags for a plurality of data flows, the system comprising: 
at least one processor (see at least paragraph [0240], a processor); 
at least one memory device (see at least paragraph [0240], a memory) operably coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to: 
determine current bandwidth utilization for each of a plurality of data flows over a network (see at least paragraph [00159] and Figs. 10-11, In block 1002 a domain component (e.g., a domain orchestrator) may monitor the actual quality of service (interpreted as current bandwidth utilization).); 
determine acceptable bandwidth utilization for each of the plurality of data flows (see at least paragraph [0157] and Figs. 10-11, the intended quality of service (interpreted as acceptable bandwidth utilization) may be obtained by using an out-of-band communication with the content provider); 
receive external information that, based on one or more rules. changes quality of service priorities for one or more of the data flows (see at least paragraph [0162] and Figs. 10-11, continuum orchestrator may obtain information from one or more external systems to determine adjustment needed to the allocated quality of service based on the comparison (interpreted as rule) of actual quality of service and intended quality of service); and 
dynamically adjust quality-of-service tags for data packets associated with the data flows based on the external information, such that current bandwidth utilization is altered for at least one data flow of the plurality of data flows without violating acceptable bandwidth utilization for each of the plurality of data flows (see at least paragraph [0159] and Figs. 10-11, adjust the allocated quality of service in block 1006 based on received information for external system without violating intended quality of service.).

As to claim 16: Lehane discloses the system of claim 15. Lehane further discloses wherein the external information is real-time information (see at least paragraphs [0162] and [0188], congestion management; loyalty management; malware or virus detection; charging or billing; offload management; and media optimization information is real-time information of a system).

As to claim 17: Lehane discloses the system of claim 15. Lehane further discloses wherein the external information is one or more of weather information, disaster information, cyber-event information, data vulnerability information, component failure information, risk information, seasonal trend information, toolset information, OEM best practice information, business need information, historical usage information, network traffic information, latency information, and natural language processing information (see at least paragraph [0162], congestion management; loyalty management; malware or virus detection; charging or billing; offload management; and media optimization).

As to claim 18: Lehane discloses the system of claim 15. Lehane further discloses herein the data flows are associated with one or more of data backup flows, data replication flows, point-of-sale transaction flows, database synchronization flows, database restoration flows, application synchronization flows, application restoration flows, audio data flows, video data flows, end-user data flows, and virtual-machine transfer flows (see at least paragraphs [0155], [0158] and [0163], video services).

As to claim 19: Lehane discloses the system of claim 15. Lehane further discloses wherein dynamically adjusting the quality-of-service tags comprises dynamically configuring at least one network component to adjust the quality-of-service tags (see at least paragraph [0159], the magnitude of the allocated quality of service adjustment may be related (e.g., by one or more of proportional control, integral control, and derivative control) to the difference between the actual quality of service and the intended quality of service.).

As to claim 20: Lehane discloses the system of claim 15. Lehane further discloses wherein dynamically adjusting the quality-of-service tags comprises using a designated technology to dynamically adjust the quality-of-service tags, wherein the designated technology is selected from the group consisting of artificial intelligence, natural language processing, and machine learning (see at least paragraphs [0160] and [0165], network intelligence to adjust quality of service).


(2) Response to Argument
A. RESPONSE TO THE EXAMINER’S “RESPONSE TO ARGUMENTS”
On pages 4-6 of appeal brief, the Appellant states that “the quality-of-service tags of data packets themselves may be dynamically adjusted as they pass through network components such as routers.”
The examiner respectfully submits that the above limitation is not claimed by the Appellant on the presented claims.


B. RESPONSE TO CLAIM REJECTIONS UNDER 35 U.S.C. § 102

On pages 6-8 of appeal brief, the Appellant argues that Lehane does not disclose the limitation “dynamically adjusting quality-of-service tags for data packets associated with the data flows based on the external information, such that current bandwidth utilization is altered for at least one data flow of the plurality of data flows without violating acceptable bandwidth utilization for each of the plurality of data flows.”
The examiner respectfully disagrees. The examiner respectfully submits that the claim element “quality-of-service tags” are given the broadest reasonable interpretation as “quality of service values.” Lehane discloses quality of service values at least in paragraphs [0159], [0170] - [0187] and Figs. 10-11 and 12A-D. Furthermore, Lehane discloses that Priority, DL actual QoS, DL allocated QoS and DL intended QoS values are associated with data flows which are adjusted based on the comparison of the actual quality of service to the intended quality of service (see at least paragraphs [0159] - [0169] and Figs. 10-11). Additionally, Lehane discloses the monitoring and adjustment operations are repeated until the measured level of service is approximately equal to the intended level of service interpreted as current bandwidth utilization is altered without violating acceptable bandwidth utilization (see at least paragraphs [0079], [0155], [0157] and [0163]). The examiner further submits that a domain component of Lehane (e.g., a domain orchestrator) may monitor the actual quality of service received and report this information to the continuum orchestrator or a domain orchestrator in another domain. Then, the continuum orchestrator may compare the actual quality of service to the intended quality of service in order to adjust quality of service (see at least paragraphs [0159] - [0169] and Figs. 10-11). Therefore, Lehane discloses or suggests the limitation “dynamically adjusting quality-of-service tags for data packets associated with the data flows based on the external information, such that current bandwidth utilization is altered for at least one data flow of the plurality of data flows without violating acceptable bandwidth utilization for each of the plurality of data flows.”

On page 8 of Appeal Brief, the appellant submits that claims 1-20 are allowable, due to the previously alleged deficiencies of the references as applied to independent 1, 8 and 15, as described above.

The examiner respectfully disagrees. The examiner kindly directs the applicant to the reasoning detailed above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/K.U.J/Examiner, Art Unit 2464                                                                                                                                                                                                        
Conferees:
/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464       

/HUY D VU/Supervisory Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.